Citation Nr: 1827006	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-39 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher rating for right knee total arthroplasty, rated as 30 percent disabling prior to December 20, 2016.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In a February 2017 rating decision, the RO increased the assigned rating for right knee disability to 60 percent, effective December 20, 2016.  As the Veteran indicated in his April 2014 notice of disagreement (NOD) that he would be satisfied with a 60 percent rating, this represents a full grant of the benefits sought from December 20, 2016 and the issue has been recharacterized as reflected above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDING OF FACT

Prior to December 20, 2016, the Veteran's right knee total arthroplasty disability was not shown to have been manifested by chronic residuals consisting of severe painful motion or weakness; his right knee disability was productive of, at worst, flexion limited to 110 degrees and normal extension; there was no evidence of ankylosis, symptomatic scars, or impairment or nonunion of the tibia and fibula.


CONCLUSION OF LAW

The criteria for a higher rating for right knee total arthroplasty, rated as 30 percent disabling prior to December 20, 2016, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Code 5055 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2015)

The Veteran claims entitlement to a higher rating for his right knee disability due to continuous pain and limitation of motion.  See February 2014 VA Form 21-4138.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

In February 2014, the Veteran filed an application for a higher rating for his right knee disability.  During the pendency of the appeal, the RO assigned a 60 percent rating for right knee disability, effective December 20, 2016.  See February 2017 Rating Decision.  As the Veteran indicated in his April 2014 NOD that he would be satisfied with a 60 percent rating, this represents a full grant of the benefits sought from December 20, 2016.  Thus, the Board will only discuss the period prior to the increase.

Prior to December 20, 2016, the Veteran's right knee disability is rated 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2017).

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where the question of functional loss due to pain upon motion is raised, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under Diagnostic Codes 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. When a knee disorder is already rated under Diagnostic Code 5257, the Veteran must also have limitation of motion under Diagnostic Codes 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261. 

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Codes 5260 and 5261 for disability of the same joint. VAOPGCPREC 9-2004 (September 17, 2004). 

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations. 38 C.F.R. § 4.71(a), Diagnostic Code 5003. 

Under Diagnostic Code 5055 (for knee replacement, prosthesis), a 100 percent rating is assigned for 1 year following the implantation of prosthesis. A 60 percent rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity. Intermediate degrees of residual weakness, pain or limitation of motion are rated by analogy to codes 5256, 5261, or 5262. The minimum rating is 30 percent. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe. 

Under Diagnostic Code 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint. 

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees. 

Under Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability. 

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.

As background, the Veteran underwent a right knee arthroplasty procedure in 2010.

September 2013 VA treatment records document complaints of right knee pain and swelling.  On physical exam there was mild effusion, but no instability.  Range of motion showed flexion limited to 130 degrees and normal extension limited to 0 degrees.  December 2013 right knee x-rays revealed no evidence of hardware complication or loosening.  January 2014 VA orthopedic records document complaints of right knee pain.  On examination he could perform 10 to 15 degrees short of full extension.  There was evidence of tenderness to palpation, but no crepitus.  The treating provider noted that the examination was difficult to perform due to pain, but the Veteran's knee appeared stable.  A CT scan of the right knee revealed 15 degrees of internal rotation of the tibia component.  There was no malrotation on the CT scan and the implant appeared to be in good position.

The Veteran submitted a pain diary that documents pain and tenderness in the right knee in 2014.

The Veteran was afforded a VA examination in March 2014.  A review of the claims file was noted.  The Veteran reported pain and occasional flare-ups when sitting and walking.  Range of motion showed flexion limited to 110 degrees with objective evidence of painful motion at 90 degrees, and no limitation of extension (0 degrees) with no objective evidence of pain.  After repetitive use testing, flexion was limited to 110 degrees and no limitation of extension.  Notably, there was no functional loss after repetitive-use testing.  The examiner noted that the Veteran had less movement than normal and pain on movement.  There was evidence of pain to palpation, but full muscle strength, normal joint stability, and no other symptoms.  There was no impairment of the tibial or fibular.  Evidence of nontender, well-healed scars measuring less than 39 square centimeters (cm) were noted.  In the remarks section, the examiner noted that there was minimal swelling in the right knee.  Further, the Veteran was observed sitting comfortably at 110 degrees flexion and able to climb on and off the exam table without assistance.  Based on the examination, the examiner concluded there was evidence of "symptom enhancement".

The Board acknowledges that the Veteran and his spouse submitted correspondence in April 2014 challenging the adequacy of the VA examination.  Specifically, they reported that the examiner was not friendly, lacked professionalism, and was a poor communicator.  The Veteran claimed that the examiner did not adequately consider his complaints of right knee symptoms, such as the use of a soft sleeve brace for his right knee.  See April 2014 NOD.  The Board acknowledges the Veteran and his spouse's interaction with the examiner, however, the Board finds that the examination is adequate for rating purposes.  The examiner indicated review of the claims file and provided rationale for any opinion given.  Notably, March 2014 examination results are similar to the Veteran's prior clinical findings documented in VA treatment records.  See September 2013 to January 2014 VA treatment records.  To the extent the March 2014 examiner opined that the Veteran's reported symptoms were "enhanced," the examiner provided rationale for this conclusion.  The examiner observed the Veteran as sitting comfortably and able to climb off and on a table.  As such, the Board finds that the examination is adequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

In considering the evidence of record under the laws and regulations set forth above, the Board concludes that a rating in excess of 30 percent for the Veteran's right knee disability is not warranted for the period prior to December 20, 2016.  A higher rating under Diagnostic Code 5055 requires evidence of chronic residuals of severe painful motion or weakness.  Here, the above evidence does not support a finding of chronic residuals.  The Veteran's surgical implant was described as in a good position, based on radiographic evidence.  See January 2014 CT Scan.  Although he demonstrated pain on range of motion, his flexion was, at most, limited to 110 degrees and extension was consistently normal.   The Board acknowledges the Veteran's pain diary; however, it largely focuses on his left, not right, knee disability when documenting complaints of pain.

Further, the current rating was assigned based on the minimum rating of 30 percent knee replacement with residual weakness and pain.  Diagnostic Code 5055.  As detailed, limitation of motion of the right knee was noncompensable.  Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by painful flexion and the degenerative findings would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2016).  

In this regard, as indicated, the Veteran's right knee disability had normal extension.  On March 2014 VA examination, extension was limited to 0 degrees with no evidence of pain.   Similarly, there has been no evidence of impairment of his tibia and fibula.  Id.  Although the Veteran reported the use of a brace, January 2014 VA treatment records contain A CT scan of the right knee that revealed 15 degrees of internal rotation of the tibia component.  There was no malrotation on the CT scan and the implant appeared to be in good position. Further, on March 2014 examination there was no clinical evidence of impairment of the tibia and fibula.  As such, a higher rating is not available under Diagnostic Codes 5261 and 5262.  Although the Veteran's right knee disability has been manifested by limitation of flexion, a rating in excess of 30 percent is not warranted under Diagnostic Code 5256 absent evidence of ankylosis.  Here, the evidence does not show ankylosis in the right knee.

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257 for other impairment of the right knee.  However, the Veteran is already in receipt of the maximum 30 percent rating available under this diagnostic code.  

Although the Veteran contends that a rating in excess of 30 percent is warranted for his right knee disability due to scars, the medical evidence of record does not indicate that his residual scars meet the criteria for a compensable rating.  The evidence shows that the Veteran's scars are not deep, nonlinear, nor are they unstable or painful.  On March 2014 examination evidence of nontender, well-healed scars measuring less than 39 square centimeters was noted.   As such, a compensable rating for scars is not warranted under Diagnostic Codes 7800 to 7805.  Diagnostic Code 7800 is not for application as the scars do not cause disfigurement to the head, face or neck.  

I.  Other Considerations

The Board also finds that the schedular rating criteria adequately describe the Veteran's symptoms and knee disabilities.  This means that the Veteran's disabilities do not manifest with an exceptional disability picture.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In the absence of an exceptional disability picture, there is no factual basis for referral for a higher rating on an extraschedular basis for his service-connected disability.  38 C.F.R. § 3.321(b)(1). 

Here, the symptoms that the Veteran has reported are all contemplated by the rating schedule.  His symptoms include pain and limitation of motion.  These are not unusual or exceptional symptoms, but rather are contemplated by the rating schedule.  As such the regular schedular criteria provide for adequate compensation.

For these reasons, the Board declines to remand the claim just discussed for referral for extraschedular consideration.

Similarly, the Board recognizes that a claim for a total rating based on individual unemployability (TDIU) may be raised as a separate claim, or in the context of an initial rating or a claim for an increase.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).   Here, the Veteran raised the question of unemployability due to his service-connected right knee disability during the March 2014 VA examination, but he withdrew the claim in December 2014 correspondence.  In December 2016 he submitted a new claim for a TDIU based on all of his service-connected disabilities.  In a March 2017 rating decision, the RO granted the TDIU claim, effective May 25, 2016.  The Veteran has not appealed the effective date of that award.  Therefore no further discussion of a TDIU is necessary.

For the foregoing reasons, the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for the Veteran's right knee disability prior to December 20, 2016, and the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Entitlement to a higher rating for right knee total arthroplasty, rated as 30 percent disabling prior to December 20, 2016, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


